United States Court of Appeals
                                                                 Fifth Circuit
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   F I L E D
                                                              February 24, 2006

                                                            Charles R. Fulbruge III
                              No. 04-40980                          Clerk
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

GAMALIEL SILVAN-GARCIA,

                                      Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. 7:04-CR-833-ALL
                       --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender representing Gamaliel Silvan-

Garcia has moved to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).      Silvan-Garcia was

informed of his right to file a response, but he has not done so.

Our independent review of counsel’s brief and the record

discloses no nonfrivolous issue.    Accordingly, the motion for

leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.        See

5TH CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.